Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon an oral stipulation entered into by and between counsel for the parties hereto, agreeing, in substance, *375that the price, at the time of exportation thereof, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced and entered prices, and that the foreign value, if such existed, was not higher than the invoiced and entered prices.
Accordingly, I hold the proper basis for the valuation of the involved merchandise to be the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, and that such values are the invoiced and entered values.
Judgment will be rendered accordingly.